

117 HR 5219 IH: Affordable Housing Equity Act of 2021
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5219IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Gomez (for himself and Ms. DelBene) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to designate projects serving extremely low-income households for purposes of allocating the State housing credit ceiling and determining an increased amount of low-income housing tax credit.1.Short titleThis Act may be cited as the Affordable Housing Equity Act of 2021.2.Buildings designated to serve extremely low-income households(a)Reserved State allocation(1)In generalSection 42(h) of the Internal Revenue Code of 1986 is amended—(A)by redesignating paragraphs (6), (7), and (8) as paragraphs (7), (8), and (9), respectively; and(B)by inserting after paragraph (5) the following new paragraph:(6)Portion of State ceiling set-aside for projects designated to serve extremely low-income households(A)In generalNot more than 90 percent of the portion of the State housing credit ceiling amount described in paragraph (3)(C)(ii) for any State for any calendar year shall be allocated to buildings other than buildings described in subparagraph (B).(B)Buildings describedA building is described in this subparagraph if 20 percent or more of the residential units in such building are rent-restricted (determined as if the imputed income limitation applicable to such units were 30 percent of area median gross income) and are designated by the taxpayer for occupancy by households the aggregate household income of which does not exceed the greater of—(i)30 percent of area median gross income, or(ii)100 percent of an amount equal to the Federal poverty line (within the meaning of section 36B(d)(3)).(C)State may not override set-asideNothing in subparagraph (F) of paragraph (3) shall be construed to permit a State not to comply with subparagraph (A) of this paragraph.(D)TerminationThis paragraph shall not apply to allocations after December 31, 2031..(2)Conforming amendmentSection 42(b)(4)(C) of such Code is amended by striking (h)(7) and inserting (h)(8).(b)Increase in creditSection 42(d)(5) of such Code is amended by adding at the end the following new subparagraph:(C)Increase in credit for projects designated to serve extremely low-income households(i)In generalIn the case of any building—(I)which is described in subsection (h)(6)(B), and(II)which is designated by the housing credit agency as requiring the increase in credit under this subparagraph in order for such building to be financially feasible as part of a qualified low-income housing project,subparagraph (B) shall not apply to the portion of such building which is comprised of such units, and the eligible basis of such portion of the building shall be 150 percent of such basis determined without regard to this subparagraph..(c)Effective dateThe amendments made by this section shall apply to allocations, and determinations, of housing credit dollar amount after December 31, 2021. 